TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 6, 2021



                                      NO. 03-21-00261-CV


                                 Reynaldo Perez, Sr., Appellant

                                                 v.

                                    Brenda S. Perez, Appellee




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BAKER




This is an appeal from a divorce case in which a final judgment or appealable order has not yet

been signed by the trial court. Having reviewed the record, it appears that the Court lacks

jurisdiction over the appeal. Therefore, the Court dismisses the appeal for want of jurisdiction.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.